—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about January 5, 2000, which, inter alia, referred the issue of whether defendant is the proper party to a special referee, unanimously affirmed, with costs.
The affidavit of plaintiffs’ counsel, based on his personal knowledge, was sufficient to raise a triable issue of fact as to whether defendant was the owner of the store where plaintiffs accident occurred (cf., Zuckerman v City of New York, 49 NY2d 557, 563). Concur — Nardelli, J. P., Tom, Andrias, Rubin and Saxe, JJ.